Case 2:18-cr-20274-GAD-APP ECF No. 54, PageID.154 Filed 05/06/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICTOF MICHIGAN
                                SOUTHERN DIVISION

   UNITED STATES OF AMERICA,

                          Plaintiff,                   Case No. 18-20274
   -v-                                                 Hon. Gershwin A. Drain



   KENNEDY SMITH

                     Defendant.
   _________________________________/

            DEFENDANT KENNEDY SMITH’S COMBINED SENTENCING
                MEMORANDUM AND MOTION FOR VARIANCE

           Defendant Kennedy Smith submits this sentencing memorandum in support of his

   sentencing hearing which is scheduled for May 24, 2021 at 11:30 A.M. On June 7, 2018,

   Mr. Smith appeared before this court and, pursuant to a Rule 11 Plea Agreement,

   tendered a guilty plea to Count 1 of the Information for the offense of Conspiracy to

   Distribute Controlled Substances, 21 U.S.C. §§846,841(a)(1) and (b)(1)(B)iii.

         I. PERTINENT BACKGROUND

           The parties are in receipt of the presentence report and revised addendums which

   set forth the party’s position and objections submitted by defendant. The numerous

   revised addendums were a result of the opinions United States v. Jeffrey Havis 927

   F.3d.382 (6th Cir. 2019) rendered subsequent to the Court’s acceptance of the guilty plea

   as well as the enactment of the First Step Act.

           The parties agree that under Havis Mr. Smith’s conspiracy conviction is not a

   “controlled substance offense” to which the career offender provisions of USSG § 4B1.2
Case 2:18-cr-20274-GAD-APP ECF No. 54, PageID.155 Filed 05/06/21 Page 2 of 10




   apply. Mr. Smith should accordingly be sentenced under section 2D1.1 of the guidelines.

   USSG §4B1.1(a).

          The government has taken the position that as a result of Section 401 of the First

   Step Act, it will not seek enhancement of his sentence that had subjected Mr. Smith to a

   10 year minimum sentence.

          Defendant takes issue with both the offense level and criminal history category

   level utilized in the PSR. For the reasons more fully set forth in this memorandum, Mr.

   Smith takes issue with the offense level and criminal history category calculated in the

   PSR. Mr. Smith also requests a significant downward variance from the advisory

   guidelines.



   II APPLICABLE LAW-SECTION 3553(a) FACTORS

          It is well settled that the United States Sentencing Guidelines are not a

   mandatory constraint on the District Court’s sentencing discretion. United States v.

   Booker, 543 US 200, 245, 125 S. Ct. 738, 160 L.Ed2d 621 (2005). Guideline calculations

   are advisory and are only one of the factors to consider when imposing a sentence

   “sufficient but not greater than necessary” to comply with the purposes set forth in

   Section 3553(a)(2). Gall v. United States, 552 U.S.38, 128 S.Ct. 586, 596, 196 L.Ed 2d

   445 (2007). Holguin-Hernandez v. United States, 140 S.Ct. 762, 765-66 (2020).

          Post- Booker case law “requires a sentencing court to tailor the sentence in light

   of other statutory concerns. United States v. Collington, 461 F 3d 805 (6th Cir. 2006). No

   single factor than any other §3553 (a) factor should be used in arriving at an appropriate

   sentence. There is no limitation on what the court can consider at sentencing 18 U.S.C.

   §3661, Rita, 277 S. Ct. at 2465.
                                                2
Case 2:18-cr-20274-GAD-APP ECF No. 54, PageID.156 Filed 05/06/21 Page 3 of 10




          In fashioning a sentence that fits the crime, courts should not “leave compassion

   and common sense at the door to the courtroom”. United States v. Johnson, 964 F.2d 125

   (2nd Cir. 1992). A sentencing court is free to reject a guideline sentence after due

   consideration of §3553 (a), may vary from the guidelines, and “may not presume that the

   guideline range is reasonable”. Gall, supra, 128 S. Ct. at 586-587.

                  Section3553(a)(2) purposes are:

                          i.      To reflect the seriousness of the offense to promote respect
                                  for the law and to provide just punishment for the offense;

                          ii.     To afford adequate deterrence to criminal conduct;

                          iii.    To protect the public from further crimes of the defendant;
                                  and

                          iv.     To provide the defendant with needed educational or
                                  vocational training, medical care, or other correctional
                                  treatment in the most effective manner.


          A sentence outside the guidelines may be a reasonable one. Gall v. United States,

   552 US 38, 128 SCT, 586, 602, 169 LED2d 445 (2007). The court is free to reject a

   guideline sentence after due consideration of all the §3553(a) factors. Kimbrough v.

   United States, 552 U.S. 85, 128 S Ct 558, 570 (2007).

          A sentencing court may properly consider arguments that the guideline range fails

   to adequately reflect the §3553(a) factors. Rita v. United States, 551 U.S. 338, 127 S Ct

   2456, 2465, 168 L.Ed 2d 203 (2007). This court is free to vary from the guideline range

   based upon policy consideration, including disagreements with the guidelines.

   Kimbrough, supra, at 128 S.Ct.577. A correct calculation of the sentencing guideline

   range is just the beginning for the sentencing court. Rita, supra at 127 S.Ct. 2456. The

   sentencing court must then consider all the 3553(a) factors to identify an appropriate
Case 2:18-cr-20274-GAD-APP ECF No. 54, PageID.157 Filed 05/06/21 Page 4 of 10




   sentence. Gall, supra at 128 S.Ct. 596. The court “may not presume that the guidelines

   range is reasonable.” Gall, supra at 128 S. Ct. 586, 596-97.

          In United States v. Grossman, 513 F3d 592 (6th Cir. 2008 the Sixth Circuit

   affirmed the lower court’s substantial downward variance. In writing for the Court, Judge

   Sutton observed that the District Court had considered both the guidelines and the

   §3553(a) factors, and then based its decisions on rationally based individualized

   considerations. See also United States v. Adelson, 441 F. Supp 3d 506, 512 (S.D.N.Y

   2006) (describing the “utter travesty of justice that sometimes results from the guidelines’

   fetish with abstract arithmetic, as well as the harm that guideline calculations can visit on

   human beings if not cabined by common sense” aff’d, 301 Fed. Appx.93,95 (2nd 2008);

   United States v. Parris, 573 F. Supp 2d at 745, 754 (describing the Sentencing Guidelines

   as a “black stain on common sense” and sentencing the Defendant “to a term of

   incarceration of 60 months in the face of an advisory guidelines range of 360 to life”).



   III    DEFENDANT’S OBJECTIONS TO PSR

          1.      Acceptance of Responsibility Reduction

               Mr. Smith submits that his offense level should be reduced at the

   minimum by 2 or 3 points for his acceptance of responsibility for the offense to which

   this Court accepted his guilty plea. The Rule 11, accepted by the Court, reflects the

   parties’ agreement to a three-point reduction.

          As a result of alleged subsequent criminal conduct, referenced in PSR ¶ 9,which

   did not resulted in prosecution, the government and probation, oppose application of the

   acceptance of responsibility level reduction.


                                                   4
Case 2:18-cr-20274-GAD-APP ECF No. 54, PageID.158 Filed 05/06/21 Page 5 of 10




          Mr. Smith submits that his subsequent conduct should not be considered in a

   vacuum to foreclose this court reducing his offense level. It was compelled and

   necessitated by understandable safety concerns which the government is aware of. Mr.

   Smith owed dangerous people for the controlled substances that law enforcement had

   confiscated from him in the instant prosecution.

          2.     2 point offense level possession of a weapon enhancement under
               USSG Manual § 2D1.1

                  Due to his similar safety concerns, Mr. Smith requests the Court not apply

   the 2 point enhancement under § 2D1.1 in calculating the guidelines.

   IV.  THE NATURE AND CIRCUMSTANCE OF THE OFFENSE AND THE
   HISTORY AND CHARACTERISTICS OF DEFENDANT

          Mr. Smith is 53 years old. He was born and raised in the City of Detroit. He has a

   troubled and unfortunate history of substance abuse and addiction dating back to age 18,

   as well as mental health issues, which have directly contributed to what he submits is an

   overstated and overrated criminal history category level.

          His drug addiction directly led to his involvement in the instant conspiracy

   offense. It is of import to note that Mr. Smith was by no means a big-time drug dealer

   who had accumulated substantial assets. The PSR contains no evidence that he has ever

   personally accumulated any remarkable sums of money, let alone in this conspiracy.

          It is also significant that in the related case of Defendant Dhia Shakir Kalasho, 18-

   CR-20063-01, defendant Kalasho had pled guilty to Count I of a Third Superseding

   indictment on April 3, 2019, and sentenced by the Honorable Bernard A. Friedman to 60

   months custody, followed by a four year term of supervised release. [PSR pp 2,6,7].

          Mr. Smith has never contested his culpability in the conspiracy. He immediately

   accepted responsibility for his conduct. At no time did he ever impede or obstruct justice.
Case 2:18-cr-20274-GAD-APP ECF No. 54, PageID.159 Filed 05/06/21 Page 6 of 10




   The circumstances of his addiction and association with others was a causal reason

   contributing to his subsequent continuation in the controlled substance milieux.

          Mr. Smith’s personal and family history is set forth in the PSR. As reflected in the

   attached exhibits, since his incarceration he has reconnected with and received the

   support of family members. He has been an active member in his church, First Baptist

   World Changers as noted in the recommendation of Senior Pastor Lennell D. Caldwell

   and Pastor Louis Smith. He has a verified employment history with Ford Motor

   Company, certified to operate an automated hoist. Mr. Smith “was an outstanding

   operator who did an exceptional job”, well liked “always on time and did not miss work”.

   Mr. Smith is eligible to retain his job at Ford upon his release from custody. Mr. Smith

   plans on continuing his education and obtain a business degree.

          Mr. Smith has been incarcerated at Milan for 33 months. His behavior has been a

   model of rehabilitation. In spite of the harsh confinement conditions necessitated by

   Covid-19, he has not incurred any citations and tickets. He has been given two jobs- unit

   orderly and “utility” cleaning the main corridor. He has also maintained and strengthened

   his relationship with Ebony Simmons. They are now engaged and plan to marry upon his

   release. Mental health records from Team Mental Health have been provided to the court

   under seal. He is requesting the Court recommend RDAP as well as appropriate mental

   health programs.

      To reflect the seriousness of the offense, to promote respect for the law, and to
                          provide just punishment for the offense

          Mr. Smith readily admits that the offense to which he has pled guilty and will be

   sentenced is serious. It is suggested that the time and circumstances of the confinement



                                               6
Case 2:18-cr-20274-GAD-APP ECF No. 54, PageID.160 Filed 05/06/21 Page 7 of 10




   which he has already served for the instant offense are sufficient to deter conduct of

   others and to promote respect for the law.

   V.    DEFENDANT’S CRIMINAL HISTORY CATEGORY VI IS OVERSTATED

          Mr. Smith submits that his criminal history Category VI as computed by

   probation, is overstated as defined under USSG §4A1.3(b) 1. None of his convictions are

   for assaultive offenses. His criminal history is directly related to his substance

   abuse/mental health history.

          Eight of the 13 points utilized to arrive at Level VI, (PSR ¶¶ 37, 38,40, 42 & 43),

   are for retail fraud to sustain his drug addiction. The remaining 5 points used to reach

   Level VI (PSR ¶¶ 36, 39 & 41), are related to his controlled substance history. Of

   additional import is that the majority of these convictions are ten years old.

          It has been recognized that Criminal History Category Levels can be overstated

   and accordingly, the court has the discretion to utilize a lower Level. See eg United States

   v. Shoupe, 988 F 2d 440 (3rd Cir. 1993; United States v. Mudd (16- 5798 (6th Cir. 2017);

   United States v. George Toscana, 241 Fed Appx 325 (6th Cir. 2007). See also United

   States v. James Johnson, 553 F. 3d 990 (6th Cir. 2005) discretion to reject old crack-

   cocaine guideline calculations).

          Mr. Smith requests the Court’s utilize Criminal History Category III or IV to

   compensate for his overstated criminal history in arriving at an appropriate sentence.

                To protect the public from Further Crimes of the Defendant

          Mr. Smith is now 53 years old. Statistically his risk of recidivism is low.

   His close support family and religious support group, the prospects of a new married life

   with his fiancé and a good job waiting militate in favor of reducing the need for any

   further lengthy incarceration.

   VI.           ADDITIONAL POLICY CONSIDERATIONS
Case 2:18-cr-20274-GAD-APP ECF No. 54, PageID.161 Filed 05/06/21 Page 8 of 10




          HARSH PRESENTENCE CONFINEMENT CONDITIONS AT MILAN
               WARRANTING DOWNWARD DEPARTURE

           Harsh presentence confinement conditions may also warrant downward

   guidelines departure. United States v. Pressley, 345 F.3d 120 (2003), recognizing a

   district court’s discretion to reduce a sentence to account for harsh conditions of 23 hour

   per day lock downs prior to trial. Citing United States v. Carty, 264 F.3d 191, 196 (2nd

   Cir. 2001).

           The COVID -19 pandemic outbreak at the Milan Detention Center has resulted

   for sustained periods these past year(s) in untoward and unprecedented confinement

   conditions of 24 hour lock downs. See Department of Justice Inspector General Report

   of Conditions at Milan, pages 15, 37. oig.justice.gov/sites/default/files/reports/21-

   032.pdf.

           It is respectfully suggested that these harsh conditions, being tantamount to

   solitary confinement, are proper factors for the court to also consider in Mr. Smith’s

   request for a downward departure.

   VII.    CONCLUSION AND RELIEF REQUESTED

           For far too many years, our country has been plagued with mass overcrowding in

   our prisons. Finally, there is now a national outcry and recognition of the need for major

   changes in the criminal justice system, including the end of lengthy basketball prison

   sentences, which not only destroy families, but have their genesis in, and aggravate deep

   racial injustice. To that end, on March 21, 2021, U.S.Senate Majority Whip Dick Durbin

   (D-IL), Chair of the Senate Judiciary Committee, and Senator Mike Lee (R-UT), a

   member of the Senate Judiciary Committee introduced the Smarter Sentencing Act of

   2021. It is titled “S.1013-Abill to focus limited Federal Resources on the most serious
                                                 8
Case 2:18-cr-20274-GAD-APP ECF No. 54, PageID.162 Filed 05/06/21 Page 9 of 10




   offenders’. If passed, this bill will significantly further reduce mandatory minimums for

   drug crimes.

          Greater utilization of available tools of non-custodial court ordered strict

   supervision and programs can go a long way towards alleviating the strife permeating our

   country.

          Kennedy Smith respectfully submits that the cumulative combination of an

   overstated guideline range, coupled with consideration of the harsh presentence

   confinement conditions at Milan, his low risk of recidivism on account of his age,

   verified post-confinement employment, close religious ties and marriage plans, militate in

   this Honorable Court granting his request for a downward variance and impose a

   sentence “sufficient but not greater than necessary to comply with Section 3553 factors.

           Mr. Smith also requests the court recommend the Residential Substance Abuse

   Program (RDAP) and BOP placement close to his family in Michigan at FCI Milan.

                                                        Respectfully submitted,
                                                         /s/ Alvin C. Sallen
                                                         ALVIN C. SALLEN (P23797)
                                                         Attorney for Defendant
                                                         30100 Telegraph Rd., Ste 360
                                                         Bingham Farms, MI 48025
                                                         (248) 646-4686
   Dated: May 6, 2021                                    asallenlaw@gmail.com



                               CERTIFICATE OF SERVICE

   I affirm that on May 6, 2021, I electronically filed the above document with the Clerk of
   the court utilizing the ECF system which will notify counsel of record. I also e-filed the
   document to United States Probation Officer Lukas W. Docherty at
   Lukas_Docherty@miep.uscourts.gov.

                                                         /s/Alvin C. Sallen
                                                         Alvin C. Sallen
Case 2:18-cr-20274-GAD-APP ECF No. 54, PageID.163 Filed 05/06/21 Page 10 of 10




                                      10
